Citation Nr: 0837920	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
right hip osteoarthritis, as secondary to service-connected 
right thigh gunshot wound residuals, Muscle Group XV.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder, to include degenerative joint disease 
and degenerative disc disease, as secondary to service-
connected right thigh gunshot wound residuals, Muscle Group 
XV.

3.  Entitlement to a disability rating in excess of 10 
percent for right thigh gunshot wound residuals, Muscle Group 
XV.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The claims folder was subsequently 
transferred to the RO in Los Angeles.  

The Board notes that the April 2004 rating decision held that 
service connection for right hip osteoarthritis and a lumbar 
spine disorder were not warranted.  Service connection for 
right hip osteoarthritis had been previously denied by means 
of a March 1993 rating decision, a subsequent November 1995 
Board decision, and June 2002 rating decision.  Additionally, 
service connection for a lumbar spine disorder has been 
previously denied by means of February 1946, March 1946, 
May 1947, and June 2002 rating decisions.  Before the Board 
may consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been received to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claims for service connection 
for right hip osteoarthritis and a lumbar spine disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By means of a March 1993 rating decision, a subsequent 
November 1995 Board decision, and a June 2002 rating 
decision, service connection for right hip osteoarthritis has 
been denied.

2.  By means of February 1946, March 1946, May 1947, and June 
2002 rating decisions, service connection for a lumbar spine 
disorder has been denied.

3.  With respect to the right hip claim, evidence received 
since the last final June 2002 rating decision does not 
relate to an unestablished fact necessary to substantiate the 
claim. of entitlement to service connection for right hip 
osteoarthritis and a lumbar spine disorder.

4.  With respect to the lumbar spine claim, evidence received 
since the last final June 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim. 

5.  Throughout the rating period on appeal, the veteran's 
left thigh gunshot wound residuals have been manifested by 
hyperpigmented scars and decreased motor strength, muscle 
tone, coordination, and endurance.





CONCLUSIONS OF LAW

1.  The evidence received since the last final June 2002 
rating decision is not new and material and the claim of 
entitlement to service connection for right hip 
osteoarthritis is not reopened.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The evidence received since the last final June 2002 
rating decision is new and material and the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for left thigh gunshot wound residuals, Muscle Group 
XV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003, February 2004, March 2006, and 
June 2008 letters, with respect to the claim of entitlement 
to service connection and increased disability ratings.  The 
March 2006 and June 2008 letters also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  The Board acknowledges that the veteran was not 
informed of the requirement to submit new and material 
information; however, as the claims have been reopened, the 
Board finds that there is no prejudice to the veteran.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2002, October 2003, March 2006, June 2006, and 
December 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for right hip 
osteoarthritis  and entitlement to a disability rating in 
excess of 10 percent for right thigh gunshot wound residuals, 
Muscle Group XV, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003, prior to 
the adjudication of the matter in April 2004. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from David A. 
Cook, M.D., Richard Huberson, M.D., William C. Kim, M.D., 
Talbert Medical Group, and FHP Health Center, and VA 
examination reports dated in March 1947, November 1949, 
August 1992, February 2002, February 2004, and January 2008.  
Additionally, the Board notes that in February 2006, March 
2006, and June 2008 the veteran indicates that he had not 
additional evidence to submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

New & Material 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in December 2003), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran alleges that he is entitled to service connection 
for right hip osteoarthritis and a lumbar spine disorder, as 
secondary to his service-connected right thigh gunshot wound 
residuals, Muscle Group XV.  As noted, the veteran's claims 
of service connection for right hip osteoarthritis and a 
lumbar spine disorder have been previously considered and 
denied.  Service connection for a lumbar spine disorder was 
previously denied by means of rating decisions dated in 
February 1946, March 1946, May 1947, and June 2002.  Service 
connection for right hip osteoarthritis was previously denied 
by means of a March 1993 rating decision, a subsequent 
November 1995 Board decision, and a June 2002 rating 
decision.  

By means of rating actions dated in February 1946 and March 
1946, the RO determined that service connection was not 
warranted for a lumbar spine disorder because there was no 
evidence of any lumbar spine disorder upon separation.  
Service medical records were silent as to complaints, 
treatment for, or a diagnosis of chronic right hip 
osteoarthritis or lumbar spine disorders.  The Board 
acknowledges that service medical records, dated in December 
1944, indicated complaints of a history of back pain; 
however, the veteran submitted that it was a 10 year history.  
The veteran was inducted into service in June 1944.  
Moreover, the examiner was unable to find an orthopedic basis 
for the veteran's lumbar spine complaints.  There had been no 
evidence of limitation of motion or muscle spasms upon 
physical examination and x-rays were negative.  Although the 
veteran continued to complain of back aches during his 
February 1946 separation examination, the examiner did not 
endorse any specific findings regarding the veteran's 
complaints nor was the veteran diagnosed as having a chronic 
a disorder relating to the lumbar spine.  

The veteran did not initiate an appeal with respect to the 
February 1946 and March 1946 rating actions.  Accordingly, 
the February 1946 and March 1946 rating decisions are final 
and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2008).

Upon VA examination, dated in March 1947, the veteran 
presented with complaints of chronic back ache since 
separation from service.  Notwithstanding, physical 
examination revealed no evidence of spasms or limitation of 
motion.  Furthermore, the associated radiographic report 
indicated was essentially negative.  In May 1947, the RO held 
that service connection was not warranted for low back pain 
because there was no evidence of a lumbar spine disorder upon 
VA examination in March 1947.

In May 1992, the veteran submitted his original claim of 
entitlement to service connection for right hip 
osteoarthritis.  At that time, the medical evidence of record 
included the veteran's service medical records, VA 
examination reports dated in March 1947, November 1949, and 
August 1992, and private treatment records.  

Upon VA examination, dated in March 1947, there was no 
evidence of limitation of motion, changes in reflexes, or 
muscle atrophy of the right hip.  Additionally, the veteran 
ambulated with a normal gait.  Upon VA examination in 
November 1949, radiographs of the pelvis did not demonstrate 
any evidence of injury to the bone.  Additionally, no 
metallic foreign bodies were seen in the bones or the soft 
tissue of the pelvis.  Subsequent private treatment records 
from FHP Healthcare included multiple x-ray reports.  X-rays 
dated in October 1986 and April 1987 were essentially similar 
and demonstrated right hip obliterative severe osteoarthritis 
and lumbar spine L5-S1 osteoarthritis.  The veteran's 
treatment provider indicated that the right hip 
osteoarthritis was probably post-traumatic.  A radiological 
report, dated in March 1991, indicated that the right hip 
revealed what appeared to be an old fracture and marked 
hypertrophic degenerative disease.  Again, in May 1992, it 
was determined that the veteran's severe right hip narrowing 
was likely due to an old pelvic and acetabular fracture.  May 
1992 lumbar spine x-rays demonstrated mild L2-3 discogenic 
disease with mild hypertrophic changes.  There was no 
evidence of fracture.  

Upon VA examination, in August 1992, the veteran ambulated 
with a slight limp and x-rays demonstrated marked right hip 
arthritis, as well as, marginal osteophytes and lumbar spine 
spondylosis with marginal osteophytes, with some L5-S1 facet 
joint arthritis.  The shape of the right hip capital 
epiphysis suggested a slipped epiphysis.  

In March 1993, the RO determined that service connection was 
not warranted for right hip osteoarthritis.  The RO reasoned 
that the objective evidence of record did not demonstrate 
continuity or chronicity such as to warrant service 
connection for the right hip arthritis as secondary to the 
service-connected right thigh gunshot wound residual.  The 
veteran duly appealed.  

In support of his claim, the veteran submitted a November 
1993 statement for Dr. D.C. who provided that if the 
veteran's in-service gunshot wound had actually traversed the 
right hip joint then the probability of developing 
degenerative arthritis was almost certain; however, he also 
opined that if the veteran had only sustained a soft tissue 
injury, then there was no correlation between the in- service 
gunshot wound and the current right hip osteoarthritis.

In November 1995, the Board determined that the veteran's 
right hip degenerative arthritis was not etiologically 
related to the service-connected gunshot wound.  The November 
1995 Board decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2008).

In May 2001, the veteran attempted to reopen his claims of 
entitlement to right hip osteoarthritis and a lumbar spine 
disorder.  Additional VA and private records were associated 
with the claims folder; however, there was no objective 
evidence of a right hip osteoarthritis or a lumbar spine 
disorder related to service, to include as secondary to 
service-connected right thigh gunshot wound residuals, Muscle 
Group XV.  Rather, a February 2002 VA examiner specifically 
held that there was no correlation between the veteran's 
service-connected right thigh gunshot wound residuals and the 
current right hip osteoarthritis and lumbar spine disorders.  
He concluded that the missile had only passed through the 
soft tissue because there was no evidence of retained 
metallic fragments.  Furthermore, the examiner opined that 
the veteran's limp was due to the right hip degenerative 
arthritis, which appeared to be a natural progression of 
degenerative joint disease.  Additionally, the veteran's 
lumbar spine disorder was secondary to the stress from 
limping, due to unequal leg length and limitation of motion 
of the right hip, which were secondary to the right hip 
arthritis.  Accordingly, in June 2002, the RO held that 
service connection was not warranted for right hip arthritis 
of lumbar spine arthritis and degenerative disc disease as 
secondary to service-connected right thigh gunshot wound 
residuals, Muscle Group XV. 

In September 2003, the veteran submitted an untimely notice 
of disagreement with the June 2002 rating action.  
Consequently, the September 2003 statement has been treated 
as a new claim of entitlement to a disability rating in 
excess of 10 percent for right thigh gunshot wound residuals, 
Muscle Group XV.  In December 2003, the veteran's current 
claim of entitlement to service connected for right hip 
osteoarthritis and a lumbar spine disorder were received.  
Accordingly, the June 2002 rating decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2008).

The additional evidence associated with the claims folder 
since the June 2002 rating decision includes VA and private 
treatment records, as well as VA examination reports dated in 
February 2004 and January 2008.  Private treatment records, 
dated in October 2003, indicate that the veteran has been 
diagnosed as having right hip end-stage osteoarthritis.  Upon 
VA examination, dated in February 2004, the veteran's medical 
records were not available for review.  At that time, the 
veteran ambulated with a moderately painful limp, secondary 
to the right hip and leg length discrepancy.  There was 
evidence of tendon damage in the right hip, bone damage in 
the right hip joint, and joint damage of the right hip.  
Objective findings included limitation of motion of the right 
hip and lumbar spine.  Based on the veteran's history, the 
examiner opined that as a result of abnormal weight bearing, 
time, shifting weight and mechanic the veteran had developed 
the aforementioned abnormalities.  He, therefore, concluded 
that the veteran's lumbar spine condition was at least as 
likely as not secondary to the service-connected gunshot 
wound residuals.  

In January 2008, the veteran was afforded an additional VA 
examination.  The examiner affirmed that he had reviewed the 
claims folder.  The VA examiner opined that the veteran's 
right hip osteoarthritis was not causally related to the 
veteran's in-service gunshot wound.  He reasoned, that 
according to the records, the in-service gunshot wound did 
not result in any injury to the bone; rather, it had been a 
soft tissue wound.  Moreover, the radiographic evidence of 
record did not demonstrate any metallic fragments in the area 
of the hip joint, which would indicate trauma to the actual 
joint.

With respect to the hip claim, the Board finds that new and 
material evidence has not been received.  Evidence relating 
to the hip has been received since June 2002, and such 
evidence is not cumulative or redundant.  However, none of 
this evidence etiologically relates the current right hip 
disorder to active service or to a service-connected 
disability.  In fact, the recently submitted evidence 
expressly finds that such a causal relationship does not 
exist.  Therefore, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the request to reopen the right hip 
claim must be denied.  

Regarding the lumbar spine claim, in light of the 
aforementioned medical evidence, in particular the February 
2004 and March 2008 VA examination reports, the Board finds 
that this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the evidence 
relates to a previously unestablished fact necessary to 
substantiate the claim.  The Board notes that, for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Accordingly, new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a lumbar spine disorder.  However, it 
is determined that additional development is required before 
this issue may be adjudicated on the merits.  

Increased Rating

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his service-connected right thigh 
gunshot wound residuals, Muscle Group XV.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(d) (2008).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large[[Page 348]]low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56 (2008).

The veteran's disability has been evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5315, which provides 
evaluations for disability of Muscle Group XV.  Muscle Group 
XV, including the mesial thigh group, consisting of the 
adductor longus, adductor brevis, adductor magnis, and 
gracilis, involves adduction of the hip, flexion of the hip, 
and flexion of the knee.  A noncompensable evaluation is 
warranted for slight damage.  A 10 percent rating is 
warranted for moderate damage.  Moderately severe damage 
warrants a 20 percent rating.  Severe damage warrants a 30 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(2008).

Service medical records reveal that the veteran sustained a 
through and through bullet wound to the right thigh in March 
1945.  By April 1945, both the entry and exit wounds had 
healed well and there was no evidence of loss of muscle 
substance or atrophy.  Additionally, the veteran also 
exhibited normal right hip and right knee range of motion.

Upon VA examination, in February 2004, entry and exit wounds 
were approximately four centimeters long on the lateral 
aspect of the right hip.  The scars were soft, depressed, and 
nontender.  The area of scarring was less than six square 
inches.  There was no was evidence of hyperpigmentation.  
There was no evidence of hypopigmentation, functional 
limitation or inflexibility, ulceration, adherence, 
instability, tissue loss, keloid formation, skin breakdown, 
or burn scar.  Physical examination of the right thigh did 
not demonstrate any evidence of loss of fascia or muscle 
substance.  There was impairment in muscle tone, 
coordination, and lowered endurance; motor strength was 4/5.  
The muscle group, however, could move the joint independently 
with limitations by pain, easy fatigability, and weakness.  
There was evidence of tendon damage in the right hip, bone 
damage in the right hip joint, and joint damage of the right 
hip.  There was no evidence of nerve damage.  Sensation and 
deep tendon reflexes were intact in the right lower 
extremity.  The examiner characterized the veteran's degree 
of disability as moderate; however, this included the 
disability from the veteran's right hip and lumbar spine 
conditions.  

In this case, the Board finds that the objective evidence of 
record warrants a disability rating of 20 percent, but no 
higher, for the veteran's service connected left thigh muscle 
disability.  As noted above, in order to achieve a 20 percent 
evaluation for a moderately severe muscle disability, the 
must be objective evidence of entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles, compared with the sound side, and tests of strength 
and endurance compared with the sound side must demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  
The February 2004 VA examination report has, accordingly, 
documented the presence of both entry and exit scars.  

Although there is no evidence of loss of deep fascia or 
muscle substance, the record reflects that tests of strength 
and endurance compared with the sound side demonstrate 
positive evidence of impairment.  In this regard, on VA 
examination in February 2004, left thigh muscle strength 5/5 
and right thigh muscle strength was 4/5.  Thus, in light of 
objective evidence of right thigh entrance and exit scars and 
muscle weakness, the Board finds that an increased evaluation 
of 20 percent for moderately severe muscle disability of the 
right thigh is warranted.  A disability rating in excess of 
20 percent is not warranted because the veteran's right thigh 
disability does not nearly approximate the criteria required 
under Diagnostic Code 5315 for a severe evaluation.  For 
example, there has been no demonstration of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Again, there is no demonstrated loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Furthermore, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side did not indicate severe impairment of 
function.  Again, motor strength was 4/5.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  In that regard, the veteran complained of 
pain on use of the right thigh.  The Board recognizes that 
examiners have acknowledged and confirmed such 
symptomatology.  The Board, however, finds that an additional 
evaluation for pain under these provisions is not appropriate 
in this instance.  Pain and functional impairment are already 
considerations of 38 C.F.R. 4.56 and DC 5315 and, thus, the 
veteran has already been compensated consistent with his 
symptoms for impairment of the right thigh under these 
criteria.  Thus, he has already been compensated for painful 
motion and any functional loss. 38 C.F.R. §§ 4.40, 4.45 
(2007); De Luca, supra.  In any event, the degree of 
functional loss demonstrated in the record is still not found 
to be commensurate with the criteria for the next-higher 
evaluation, for the reasons discussed above.

In conclusion, a disability rating of 20 percent, but no 
higher, for right thigh gunshot wound residuals, Muscle Group 
XV, is warranted.


ORDER

New and material evidence having not been received, the 
appeal to reopen a claim of service connection for right hip 
osteoarthritis is denied.

New and material evidence having been received, the appeal to 
reopen a claim of service connection for a lumbar spine 
disorder is granted.

Entitlement to a disability rating of 20 percent, but no 
higher, for right thigh gunshot wound residuals, Muscle Group 
XV, is granted, subject to governing criteria applicable to 
the payment of monetary benefits.


REMAND

A review of the record reveals that additional evidentiary 
development is required regarding the veteran's claim of 
entitlement to service connection for a lumbar spine disorder 
as secondary to his service-connected right thigh gunshot 
wound residuals, Muscle Group XV.  Although the veteran was 
afforded a VA Compensation and Pension Examination in 
February 2004, the Board finds that it is inadequate for 
rating purposes.  The February 2004 VA examiner failed to 
review the claims folder prior to rendering his opinion.  
Accordingly, the Board finds that a remand is necessary in 
order to secure an opinion as to the etiology of the 
veteran's lumbar spine disability and whether it was caused 
or worsened by his service-connected right thigh gunshot 
wound residuals, Muscle Group XV.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the etiology of any current 
lumbar spine disorder.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The VA examiner should review 
the claims folder and provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current lumbar 
spine disorder was caused or worsened by 
service, to include as due to his 
service-connected right thigh gunshot 
wound residuals, Muscle Group XV.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  Then, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


